Citation Nr: 1454183	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-41 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for bilateral pes planus, excluding a period of temporary total disability from May 6, 2009, through July 31, 2009.

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was later transferred to the Nashville, Tennessee RO.

The Veteran was afforded a videoconference hearing before the Board in October 2010.  A transcript of the testimony offered at the hearing has been associated with the record.  

In March 2011, the Board remanded the claim for a higher initial evaluation of pes planus, as well as entitlement to service connection for a chronic thoracic spine disorder, to include thoracic strain.   In a May 2012 rating decision, the Appeals Management Center (AMC) granted the service connection claim and it is not before the Board at this time.  

A review of the record reveals evidence of unemployability and interference with employment, including as due to the service connected disability on appeal.  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  The record raises a question of whether the Veteran is unemployable due to service-connected disability, and as such, TDIU is properly before the Board.

In addition, it is noted that the Veteran has raised the issue of entitlement to service connection for bilateral knee disorders.  See TDIU claim form dated in April 2008 and statement of March 2011.  As this matter has not yet been adjudicated by the agency of original jurisdiction (AOJ), it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA records document that on May 6, 2009, the Veteran had a right foot triple arthrodesis with heel cord lengthening, and plantarflexion osteotomy of medial cuneiform, for right foot rigid planovalgus deformity  The RO awarded a temporary disability evaluation under 38 C.F.R. § 4.30 for this surgery.  

In March 2011, the matter was remanded, inter alia, to obtain a medical examination to address the severity of his pes planus and in March 2011, the Veteran was provided an examination.  The examination report contains a history of pes planus, as well as triple arthrodesis of the right foot and osteoarthritis in the tarsal midtarsal and tarsometatarsal joints.

The Board notes that the Veteran receives fairly regular VA treatment.  VA medical records through December 1, 2011, have been associated with the claims file.   Thus, up-to-date treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

In a March 2011 statement, the Veteran asserted that his VA examination of the feet earlier that month was inadequate.  On remand, another examination should be scheduled both with regard to the service-connected bilateral pes planus and to ascertain the functional impairment that results from the service-connected disabilities.

In addition, the Veteran has asserted that he is entitled to service connection for bilateral knee disorders and that such contribute to his inability to obtain or retain substantially gainful employment.  Accordingly, this matter is inextricably intertwined with the TDIU matter.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any records dated after approximately December 1, 2011.  

2.  Schedule the Veteran for a VA examination to address the severity of his service-connected bilateral pes planus.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.  

The examiner should describe the severity of the Veteran's bilateral pes planus in terms of whether it is mild (symptoms relieved by built-up shoe or arch support), moderate (weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet), severe (marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities), or pronounced (marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances).  The examiner should also describe any other associated deformity or functional impairment of the feet, to include addressing whether arthritis of the foot and/or a neurological abnormality of the feet is a manifestation of the service-connected pes planus.

The examiner should also address the functional impairment that results from the service-connected pes planus on his ability to function in a work setting.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  

3.  Schedule the Veteran for an examination to assess the functional impairment that results from the service-connected spinal degenerative disc disease on his ability to function in a work setting.  

4.  After adjudicating the inextricably intertwined issue of entitlement to service connection for a bilateral knee disorder and after conducting any additional indicated development, the AOJ should again review the record and adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

